PER CURIAM
Defendant was convicted of theft in the first degree. He appeals, challenging only the special conditions of his probation. ORS 138.060; ORS 138.053(l)(c). He was ordered to enroll in an alcohol treatment program, abstain from using intoxicants and voluntarily submit to breath or blood tests when requested by his probation officer.
The state concedes that there was no connection between the consumption of alcohol and commission of the crime. We accept the concession.
Conviction affirmed; remanded for resentencing.